Case
Case 1:19-cv-09824-RA
     1:19-cv-09824-RA Document
                      Document 12
                               11 Filed
                                  Filed 07/13/20
                                        07/10/20 Page
                                                 Page 1
                                                      1 of
                                                        of 1
                                                           1




                               Application granted. Plaintiff shall move for default judgment no
                               later than August 24, 2020. Plaintiff shall provide a copy of this
                               Order to Defendants.


                               SO ORDERED.
                                                                 ____________________
                                                                 Hon. Ronnie Abrams
                                                                  7/13/2020
